              1      COOLEY LLP
                     TRAVIS LEBLANC (251097) (tleblanc@cooley.com)
              2      JOSEPH MORNIN (307766) (jmornin@cooley.com)
                     101 California Street, 5th floor
              3      San Francisco, CA 94111-5800
                     Telephone: (415) 693-2000
              4      Facsimile: (415) 693-2222

              5      DANIEL J. GROOMS (219124) (pro hac vice forthcoming)
                     (dgrooms@cooley.com)
              6      1299 Pennsylvania Avenue, NW, Suite 700
                     Washington, DC 20004-2400
              7      Telephone: (202) 842-7800
                     Facsimile: (202) 842-7899
              8

              9      Attorneys for Plaintiffs
                     WHATSAPP INC. and FACEBOOK, INC.
            10
            11                                      UNITED STATES DISTRICT COURT

            12                                  NORTHERN DISTRICT OF CALIFORNIA

            13
            14       WHATSAPP INC., a Delaware corporation,         Case No. 3:19-cv-07123-JSC
                     and FACEBOOK, INC., a Delaware
            15       corporation,                                   NOTICE OF APPEARANCE OF JOSEPH D.
                                                                    MORNIN AS COUNSEL FOR PLAINTIFFS
            16                                                      WHATSAPP INC. AND FACEBOOK, INC.
                                      Plaintiffs,
            17
                            v.
            18
                     NSO GROUP TECHNOLOGIES LIMITED
            19       and Q CYBER TECHNOLOGIES LIMITED,

            20                        Defendants.

            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
                                                                          NOTICE OF APPEARANCE OF JOSEPH D. MORNIN
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                1                        CASE NO. 3:19-CV-07123-JSC
              1              TO THE CLERK, ALL PARTIES, AND ALL COUNSEL OF RECORD:

              2              Plaintiffs WhatsApp Inc. and Facebook, Inc. notify the Court and all parties that Joseph D.

              3      Mornin of the law firm of Cooley LLP hereby appears as Plaintiffs’ counsel of record in this action.

              4      His is admitted to practice in California and before this Court. His address, telephone, facsimile and

              5      email address are as follows:

              6                             COOLEY LLP
                                            Joseph D. Mornin
              7                             101 California Street, 5th Floor
                                            San Francisco, CA 94111-5800
              8                             Telephone:     (415) 693-2000
                                            Facsimile:     (415) 693-2222
              9                             E-mail:        jmornin@cooley.com
            10               Please serve said counsel with all pleadings, notices and other filings in this action.
            11

            12       Dated: October 29, 2019                         COOLEY LLP
            13
            14                                                       /s/ Joseph D. Mornin
                                                                     Joseph D. Mornin (307766)
            15
                                                                     Attorneys for Plaintiffs
            16                                                       WHATSAPP INC. and FACEBOOK, INC.
            17
                     214051509
            18
            19

            20
            21

            22

            23
            24

            25
            26

            27

            28
  COOLEY LLP
                                                                                  NOTICE OF APPEARANCE OF JOSEPH D. MORNIN
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       2                         CASE NO. 3:19-CV-07123-JSC
